DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
April 28, 2008

SMDL #08-002

Dear State Medicaid Director:
The purpose of this letter is to provide a Medicaid State Plan amendment (SPA) preprint that
States may use to comply with the requirements of sections 1936 and 1902(a)(69) of the Social
Security Act (the Act) (section 6034 of the Deficit Reduction Act of 2005 (DRA)).
Section 6034 of the DRA established the Medicaid Integrity Program in section 1936 of the Act
and identified certain of the Centers for Medicare & Medicaid Services’ (CMS) responsibilities
for carrying out the activities of the program, including contracting with entities that will audit
provider claims and identify overpayments, and providing effective support and assistance to the
States to combat provider fraud and abuse. This provision also established section 1902(a)(69)
of the Act entitled, “State Requirement to Cooperate with Integrity Program Efforts.” Section
1902(a)(69) of the Act requires that the Medicaid State plan “provide that the State must comply
with any requirements determined by the Secretary to be necessary for carrying out the Medicaid
Integrity Program established under section 1936.”
To assist States, we have attached a preprint that may be used when submitting a SPA to
implement this provision. Both an electronic copy and a hard copy of the SPA must be
submitted simultaneously to the CMS Central Office and to the regional office serving your
State. The provisions of section 1902(a)(69) of the Act must be implemented immediately.
If you have any questions on this guidance, please direct them in writing to Ms. Claudia
Simonson, Centers for Medicare & Medicaid Services, Center for Medicaid and State
Operations, Medicaid Integrity Group, Division of Field Operations, 233 North Michigan
Avenue, Suite 600, Chicago, IL 60601 or claudia.simonson@cms.hhs.gov.
Sincerely,
/s/

Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
Enclosure

Page 2 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Barbara Edwards
NASMD Interim Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Debra Miller
Director for Health Policy
Council of State Governments

